               Case 3:19-cr-00604-RS Document 121 Filed 11/25/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTINA LIU (CABN 308362)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7199
 7        FAX: (415) 436-7234
          christina.liu@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. CR 19-604-4 RS
                                                      )
14           Plaintiff,                               )   STIPULATION AND ORDER TO CONTINUE
                                                      )   STATUS CONFERENCE AND TO EXCLUDE
15      v.                                            )   TIME UNDER THE SPEEDY TRIAL ACT
                                                      )
16   JOSE VEGA-SAINZ,                                 )
                                                      )
17           Defendant.                               )
                                                      )
18

19           The parties appeared before this Court in the above-captioned matter on August 11, 2020 for a
20 telephonic status conference. Dkt. No. 92 (Min. Entry). The Court scheduled the next hearing in this

21 case as a status conference on October 20, 2020, id., and subsequently to December 1, 2020, Dkt.

22 No. 104 (Order).

23           On November 20, 2020, at the parties’ request, the Court referred this matter to Probation for the
24 preparation of a presentence report as to defendant Jose Vega Sainz’s criminal history only. Dkt.

25 No. 117 (Order).

26           The parties stipulate and agree that the United States has produced discovery to defense counsel
27 and the parties are actively negotiating an opportunity to resolve the case. Defense counsel and

28 defendant require more time to discuss and prepare for this potential case resolution, including by

     STIP. AND [PROP.] ORDER TO CONT. HR’G AND TO EXCL. TIME
     CR 19-604-4 RS                             1
              Case 3:19-cr-00604-RS Document 121 Filed 11/25/20 Page 2 of 3




 1 awaiting and reviewing Probation’s assessment of defendant’s criminal history.

 2          The parties now stipulate and request that the December 1, 2020 status conference be continued

 3 for at least six weeks, to a subsequent date deemed appropriate by the Court.

 4          In addition, the parties stipulate and agree that it would be appropriate to exclude the time from

 5 December 1, 2020 through the next status conference, under the Speedy Trial Act, to allow for effective

 6 preparation of counsel and taking into account the exercise of due diligence. See 18 U.S.C.

 7 §§ 3161(h)(7)(A), (B)(iv). The parties further stipulate and agree the ends of justice served by excluding

 8 the time from December 1, 2020 through the next status conference from computation under the Speedy

 9 Trial Act outweigh the best interests of the public and defendant in the prompt resolution of this case.
10 Id.

11          The undersigned Assistant United States Attorney certifies she has obtained approval from

12 counsel for defendant to file this stipulation and proposed order.

13          IT IS SO STIPULATED.

14 DATED: November 25, 2020                               /s/ Christina Liu_____________________
                                                          CHRISTINA LIU
15                                                        Assistant United States Attorney
16

17 DATED: November 25, 2020                               /s/ with permission__________
                                                          KAREN MCCONVILLE
18                                                        Attorney for Defendant Jose Vega-Sainz
19

20

21

22

23

24

25

26

27

28

     STIP. AND [PROP.] ORDER TO CONT. HR’G AND TO EXCL. TIME
     CR 19-604-4 RS                             2
              Case 3:19-cr-00604-RS Document 121 Filed 11/25/20 Page 3 of 3




 1                                          ORDER

 2          Based upon the representations of counsel and for good cause shown, the Court finds that failing
                                                      -DQXDU\ would unreasonably deny
 3 to exclude the time from December 1, 2020 through ________________

 4 defense counsel and defendant the reasonable term necessary for effective preparation, taking into

 5 account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

 6          The Court further finds that the ends of justice served by excluding the time from December 1,

                 -DQXDU\
 7 2020 through _________  _______ from computation under the Speedy Trial Act outweigh the best

 8 interests of the public and defendant in the prompt resolution of criminal cases. See id. § 3161(h)(7)(A).

 9          Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time from

10 December 1, 2020 through -DQXDU\
                            ________________ shall be excluded from computation under the Speedy

11 Trial Act. Id. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).

12          Furthermore, IT IS HEREBY ORDERED that the status conference set for December 1, 2020 at
                                 -DQXDU\2 at __________.
13 2:30 p.m. is rescheduled for________________       SP

14
          1RYHPEHU
15 Dated:_______________ ___________

16
                                                         ____________________________________
17                                                       THE HONORABLE RICHARD SEEBORG
                                                         United States District Judge
18

19

20

21

22

23

24

25

26

27

28

     STIP. AND [PROP.] ORDER TO CONT. HR’G AND TO EXCL. TIME
     CR 19-604-4 RS                             3
